DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-22 are pending.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 10-11, 13-14, 16, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2018/0321326 – hereinafter “Tanaka”).

	Per claim 1, Tanaka teaches a method of determining a state of charge of a non-rechargeable battery, comprising:
applying a current perturbation having a set frequency to the battery (An AC current at a constant frequency is applied to a battery, which may be a primary battery (¶50-53));
detecting a voltage response of the battery to the current perturbation (An AC voltage response of the battery is detected by a voltmeter (¶53));
determining a complex impedance of the voltage response at the set frequency (The complex impedance is calculated from the AC voltage response (¶53)); and
identifying, using a direct correlation between the complex impedance and state of charge of the battery, the state of charge of the battery (Based on the calculated complex impedance, a state of charge of the battery is identified (¶61)).

Per claim 2, Tanaka teaches the method of claim 1, wherein identifying the state of charge of the battery comprises comparing the determined complex impedance with a lookup table correlating measured complex impedance values with the state of charge (A catalog is used to store the relationship between complex impedance values and corresponding state of charge values (¶70)).

Per claim 3, Tanaka teaches the method of claim 1, wherein identifying the state of charge of the battery comprises calculating the state of charge using an equation that relates the complex impedance to the state of charge (The complex impedance is calculated and a matching analysis is performed to identify the corresponding state of charge (¶57 and 61)).

Per claim 4, Tanaka teaches the method of claim 1, wherein the current perturbation has a frequency between 2-100 Hz (¶77).

Per claim 10, Tanaka teaches a system for determining a state of charge of a non-rechargeable battery, comprising:
a frequency generator configured to apply a current perturbation to the non-rechargeable
battery at a frequency; an impedance probe configured to detect a voltage response of the non-rechargeable battery at the frequency (A complex impedance characteristic determination unit is configured to determine a complex impedance of a battery, which may be a primary battery, based on an applied current perturbation and a received voltage response (Fig. 2; ¶50, 61, and 69));
a processor (The complex impedance characteristic determination unit includes a memory and a control circuit (¶69)); and
a non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the processor, cause the processor to: 
control the frequency generator to apply a current perturbation having a set frequency to the non-rechargeable battery (An AC current at a constant frequency is applied to a battery, which may be a primary battery (¶50-53));
control the impedance probe to detect a voltage response of the non-rechargeable battery to the current perturbation (An AC voltage response of the battery is detected by a voltmeter (¶53));
determine a complex impedance of the voltage response at the set frequency (The complex impedance is calculated from the AC voltage response (¶53)); and
identify, using a direct correlation between complex impedance and state of charge of the battery, the state of charge of the non-rechargeable battery (Based on the calculated complex impedance, a state of charge of the battery is identified (¶61)).

Per claim 11, Tanaka teaches the system of claim 10, wherein the current perturbation has a frequency between 2-100 Hz (¶77).

Per claim 13, Tanaka teaches the system of claim 10, wherein the processor and the non-rechargeable battery are coupled together as a single unit (Fig. 1).

Per claim 14, Tanaka teaches the system of claim 10, wherein the processor is remote from the non-rechargeable battery (The complex impedance characteristic determination unit is physically separated, and therefore “remote”, from the battery (Fig. 1)).

Per claim 16, Tanaka teaches the system of claim 10, wherein the frequency generator is powered by a power source external to the non-rechargeable battery (An AC electric power source is used to generate an AC current (¶53)).

Per claim 18, Tanaka teaches a system for determining a state of charge of a non-rechargeable battery, comprising:
a processor (The complex impedance characteristic determination unit includes a memory and a control circuit (¶69)) configured to:
receive information indicative of a complex impedance of a voltage response of the non-rechargeable battery to an applied current perturbation (An AC current at a constant frequency is applied to a battery, which may be a primary battery; an AC voltage response of the battery is detected by a voltmeter; and a complex impedance is calculated from the AC voltage response (¶50-53)); and
determining the state of charge from the information indicative of the complex impedance (Based on the calculated complex impedance, a state of charge of the battery is identified (¶61)).

Per claim 19, Tanaka teaches the system of claim 18, wherein the processor and the non-rechargeable battery are coupled together as a single unit (Fig. 1).

Per claim 20, Tanaka teaches the system of claim 18, wherein the processor is remote from the non-rechargeable battery (The complex impedance characteristic determination unit is physically separated, and therefore “remote”, from the battery (Fig. 1)).

Per claim 21, Tanaka teaches the system of claim 18, wherein determining the state of charge comprises comparing the complex impedance to values in a lookup table correlating the complex impedance to the state of charge (A catalog is used to store the relationship between complex impedance values and corresponding state of charge values (¶70)).

Per claim 22, Tanaka teaches the system of claim 18, wherein determining the state of charge comprises calculating the state of charge using an equation that relates the complex impedance of the battery to the state of charge (The complex impedance is calculated and a matching analysis is performed to identify the corresponding state of charge (¶57 and 61)).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 5-6 and 12 are rejected under 35 U.S.C. 103 as being obvious in view of Tanaka and Lundberg (US 2002/0084771).
Per claim 5, Tanaka does not explicitly teach the method of claim 1, further comprising detecting an instantaneous temperature associated with the determining the complex impedance.
In contrast, Lundberg teaches a battery operable device with a battery state of charge indicator and states that, when estimating the state of charge of a battery, a temperature signal from a temperature sensor is used to correct a determined impedance value (¶42).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Tanaka such that an instantaneous temperature is detected by a temperature sensor.  One of ordinary skill would make such a modification because battery impedance depends on temperature, and temperature information is therefore useful to obtain more accurate estimates of the state-of-charge of the battery (Lundberg; ¶42).

Per claim 6, Tanaka in view of Lundberg teaches the method of claim 5, wherein identifying the state of charge of the battery from the complex impedance further comprises using a one-to-one relation between the complex impedance at the instantaneous temperature and the state of charge (In Tanaka in view of Lundberg, the state of charge is derived based on the calculated impedance and the detected instantaneous temperature (Lundberg; ¶42)).

Per claim 12, Tanaka does not explicitly teach the system of claim 10, further comprising a temperature sensor configured to detect an instantaneous temperature of the non-rechargeable battery associated with determining the complex impedance, and wherein the processor-executable instructions, when executed by the processor, cause the processor to control the temperature sensor to detect the instantaneous temperature of the non-rechargeable battery.
In contrast, Lundberg teaches a battery operable device with a battery state of charge indicator and states that, when estimating the state of charge of a battery, a temperature signal from a temperature sensor is used to correct a determined impedance value (¶42).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Tanaka such that an instantaneous temperature is detected by a temperature sensor.  One of ordinary skill would make such a modification because battery impedance depends on temperature, and temperature information is therefore useful to obtain more accurate estimates of the state-of-charge of the battery (Lundberg; ¶42).

7.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being obvious in view of Tanaka and Corder (US 2010/0055549).

Per claim 7, Tanaka does not explicitly teach the method of claim 1, wherein the non-rechargeable battery is a Lithium Thionyl Chloride battery, and wherein identifying the state of charge of the battery comprises identifying the state of charge of the Lithium Thionyl Chloride battery.
In contrast, Corder teaches a battery pack system wherein the battery includes one or more primary cells, such as Lithium Thionyl Chloride batteries (¶15).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Tanaka such that the battery is a Lithium Thionyl Chloride battery.  One of ordinary skill would make such a modification because a Lithium Thionyl Chloride battery is a primary battery (Corder; ¶15).

Per claim 17, Tanaka does not explicitly teach the system of claim 10, wherein the non-rechargeable battery is a Lithium Thionyl Chloride battery.
In contrast, Corder teaches a battery pack system wherein the battery includes one or more primary cells, such as Lithium Thionyl Chloride batteries (¶15).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Tanaka such that the battery is a Lithium Thionyl Chloride battery.  One of ordinary skill would make such a modification because a Lithium Thionyl Chloride battery is a primary battery (Corder; ¶15).


8.	Claim 8 is rejected under 35 U.S.C. 103 as being obvious in view of Tanaka and Dowgiallo, Jr. (US 3,984,762 – hereinafter “Dowgiallo”).

Per claim 8, Tanaka does not explicitly teach the method of claim 1, wherein the identifying the state of charge of the battery using the direct correlation between the complex impedance and state of charge further comprises, identifying, using a direct correlation between a phase of the complex impedance and state of charge of the battery, the state of charge of the battery.
In contrast, Dowgiallo teaches a method for determining a battery state of charge wherein a phase angle of the impedance is used to determine the state of charge of the battery (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Tanaka such that a direct correlation between a phase of the complex impedance and state of charge of the battery is used to identify the state of charge of the battery.  One of ordinary skill would make such a modification because the impedance and thus the phase angle changes with the state of charge of the battery.  Phase angle readings can be used to determine the state of charge of the battery (Dowgiallo; Abstract).


9.	Claim 9 is rejected under 35 U.S.C. 103 as being obvious in view of Tanaka and Bounaga (US 5,650,937).

Per claim 9, Tanaka does not explicitly teach the method of claim 1, wherein the identifying the state of charge of the battery using the direct correlation between the complex impedance and state of charge further comprises, identifying, using a direct correlation between an imaginary component of the complex impedance and state of charge of the battery, the state of charge of the battery.
In contrast, Bounaga teaches a method for detecting the state of charge of an accumulator wherein an imaginary component of the complex impedance is measured and used to calculate the state of charge of the battery (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Tanaka such that a direct correlation between an imaginary component of the complex impedance and state of charge of the battery is used to identify the state of charge of the battery.  One of ordinary skill would make such a modification because the state of charge of a battery can be determined based on the imaginary part of the complex impedance and the input signal frequency (Bounaga; Abstract).


10.	Claim 15 is rejected under 35 U.S.C. 103 as being obvious in view of Tanaka and Beard (US 2011/0225436).

Per claim 15, Tanaka does not explicitly teach the system of claim 10, wherein the frequency generator is powered by the non- rechargeable battery.
In contrast, Beard teaches a battery management system wherein a battery supply 23 couples to a frequency and voltage supply circuit 17, which includes a variable frequency generator, to provide a source of power (Fig. 1B; ¶33).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Tanaka such that the frequency generator is powered by the non-rechargeable battery.  One of ordinary skill would make such a modification for the purpose of providing power to frequency generator (Beard; ¶33).


11.	Claims 1-4, 9-11, 13-14, 16, and 18-22 are rejected under 35 U.S.C. 103 as being obvious in view of Bounaga and Tanaka.

Per claim 1, Bounaga teaches a method of determining a state of charge of a non-rechargeable battery, comprising:
applying a current perturbation having a set frequency to the battery; detecting a voltage response of the battery to the current perturbation; determining a complex impedance of the voltage response at the set frequency; and identifying, using a direct correlation between the complex impedance and state of charge of the battery, the state of charge of the battery (A current signal is superimposed on a discharge current of a battery at a particular frequency and the resulting voltage response is used to calculate a complex impedance.  The imaginary component of the complex impedance is used to determine the state of charge of the battery (Abstract)).

However, Bounaga is silent on the battery being a non-rechargeable battery.  In contrast, Tanaka teaches a method for determining the state of charge of a battery wherein the battery may be a primary battery (¶50).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Bounaga such that the battery is a non-rechargeable battery.  One of ordinary skill would make such a modification for the purpose of evaluating the health of any type of battery (Tanaka; ¶50).

Per claim 2, Bounaga in view of Tanaka teaches the method of claim 1, wherein identifying the state of charge of the battery comprises comparing the determined complex impedance with a lookup table correlating measured complex impedance values with the state of charge (It would have been obvious to modify the method of Bounaga in view of Tanaka such that a lookup table is provided correlating measured complex impedance values with the state of charge.  For example, Tanaka teaches a catalog that is used to store the relationship between complex impedance values and corresponding state of charge values (¶70)).

Per claim 3, Bounaga in view of Tanaka teaches the method of claim 1, wherein identifying the state of charge of the battery comprises calculating the state of charge using an equation that relates the complex impedance to the state of charge (Abstract).

Per claim 4, Bounaga in view of Tanaka teaches the method of claim 1, wherein the current perturbation has a frequency between 2-100 Hz (Fig. 2).

Per claim 9, Bounaga in view of Tanaka teaches the method of claim 1, wherein the identifying the state of charge of the battery using the direct correlation between the complex impedance and state of charge further comprises, identifying, using a direct correlation between an imaginary component of the complex impedance and state of charge of the battery, the state of charge of the battery (Abstract).

Per claim 10, Bounaga in view of Tanaka teaches a system for determining a state of charge of a non-rechargeable battery, comprising:
a frequency generator configured to apply a current perturbation to the non-rechargeable
battery at a frequency; an impedance probe configured to detect a voltage response of the non-rechargeable battery at the frequency (A command/control portion 6 is provided to measure the complex impedance of the battery (Fig. 4; col. 3, lines 40-59));
a processor (Fig. 5; processor ‘9; col. 4, lines 17-24) and
a non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the processor, cause the processor to: 
control the frequency generator to apply a current perturbation having a set frequency to the non-rechargeable battery; control the impedance probe to detect a voltage response of the non-rechargeable battery to the current perturbation; determine a complex impedance of the voltage response at the set frequency; and identify, using a direct correlation between complex impedance and state of charge of the battery, the state of charge of the non-rechargeable battery (A current signal is superimposed on a discharge current of a battery at a particular frequency and the resulting voltage response is used to calculate a complex impedance.  The imaginary component of the complex impedance is used to determine the state of charge of the battery (Abstract)).

Per claim 11, Bounaga in view of Tanaka teaches the system of claim 10, wherein the current perturbation has a frequency between 2-100 Hz (Fig. 2).

Per claim 13, Bounaga in view of Tanaka teaches the system of claim 10, wherein the processor and the non-rechargeable battery are coupled together as a single unit (Fig. 5).

Per claim 14, Bounaga in view of Tanaka teaches the system of claim 10, wherein the processor is remote from the non-rechargeable battery (The processor 9’ is physically separated, and therefore “remote”, from the battery (Fig. 5)).

Per claim 16, Bounaga in view of Tanaka teaches the system of claim 10, wherein the frequency generator is powered by a power source external to the non-rechargeable battery (A signal generator 1’ is provided that is powered by a power source external to the battery (Fig. 5; col. 3, lines 65-66)).

Per claim 18, Bounaga in view of Tanaka teaches a system for determining a state of charge of a non-rechargeable battery, comprising:
a processor (Fig. 5; processor ‘9; col. 4, lines 17-24) configured to:
receive information indicative of a complex impedance of a voltage response of the non-rechargeable battery to an applied current perturbation; and determining the state of charge from the information indicative of the complex impedance (A current signal is superimposed on a discharge current of a battery at a particular frequency and the resulting voltage response is used to calculate a complex impedance.  The imaginary component of the complex impedance is used to determine the state of charge of the battery (Abstract)).

Per claim 19, Bounaga in view of Tanaka teaches the system of claim 18, wherein the processor and the non-rechargeable battery are coupled together as a single unit (Fig. 5).

Per claim 20, Bounaga in view of Tanaka teaches the system of claim 18, wherein the processor is remote from the non-rechargeable battery (The processor 9’ is physically separated, and therefore “remote”, from the battery (Fig. 5)).

Per claim 21, Bounaga in view of Tanaka teaches the system of claim 18, wherein determining the state of charge comprises comparing the complex impedance to values in a lookup table correlating the complex impedance to the state of charge (It would have been obvious to modify the method of Bounaga in view of Tanaka such that a lookup table is provided correlating measured complex impedance values with the state of charge.  For example, Tanaka teaches a catalog that is used to store the relationship between complex impedance values and corresponding state of charge values (¶70)).

Per claim 22, Bounaga in view of Tanaka teaches the system of claim 18, wherein determining the state of charge comprises calculating the state of charge using an equation that relates the complex impedance of the battery to the state of charge (Abstract).

12.	Claims 5-6 and 12 are rejected under 35 U.S.C. 103 as being obvious in view of Bounaga and Tanaka, in further view of Lundberg.

Per claim 5, Bounaga in view of Tanaka does not explicitly teach the method of claim 1, further comprising detecting an instantaneous temperature associated with the determining the complex impedance.
In contrast, Lundberg teaches a battery operable device with a battery state of charge indicator and states that, when estimating the state of charge of a battery, a temperature signal from a temperature sensor is used to correct a determined impedance value (¶42).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Bounaga in view of Tanaka such that an instantaneous temperature is detected by a temperature sensor.  One of ordinary skill would make such a modification because battery impedance depends on temperature, and temperature information is therefore useful to obtain more accurate estimates of the state-of-charge of the battery (Lundberg; ¶42).

Per claim 6, Bounaga in view of Tanaka in further view of Lundberg teaches the method of claim 5, wherein identifying the state of charge of the battery from the complex impedance further comprises using a one-to-one relation between the complex impedance at the instantaneous temperature and the state of charge (In Tanaka in view of Lundberg, the state of charge is derived based on the calculated impedance and the detected instantaneous temperature (Lundberg; ¶42)).

Per claim 12, Bounaga in view of Tanaka does not explicitly teach the system of claim 10, further comprising a temperature sensor configured to detect an instantaneous temperature of the non-rechargeable battery associated with determining the complex impedance, and wherein the processor-executable instructions, when executed by the processor, cause the processor to control the temperature sensor to detect the instantaneous temperature of the non-rechargeable battery.
In contrast, Lundberg teaches a battery operable device with a battery state of charge indicator and states that, when estimating the state of charge of a battery, a temperature signal from a temperature sensor is used to correct a determined impedance value (¶42).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Bounaga in view of Tanaka such that an instantaneous temperature is detected by a temperature sensor.  One of ordinary skill would make such a modification because battery impedance depends on temperature, and temperature information is therefore useful to obtain more accurate estimates of the state-of-charge of the battery (Lundberg; ¶42).

13.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being obvious in view of Bounaga and Tanaka, in further view of Corder.

Per claim 7, Bounaga in view of Tanaka does not explicitly teach the method of claim 1, wherein the non-rechargeable battery is a Lithium Thionyl Chloride battery, and wherein identifying the state of charge of the battery comprises identifying the state of charge of the Lithium Thionyl Chloride battery.
In contrast, Corder teaches a battery pack system wherein the battery includes one or more primary cells, such as Lithium Thionyl Chloride batteries (¶15).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Bounaga in view of Tanaka such that the battery is a Lithium Thionyl Chloride battery.  One of ordinary skill would make such a modification because a Lithium Thionyl Chloride battery is a primary battery (Corder; ¶15).

Per claim 17, Bounaga in view of Tanaka does not explicitly teach the system of claim 10, wherein the non-rechargeable battery is a Lithium Thionyl Chloride battery.
In contrast, Corder teaches a battery pack system wherein the battery includes one or more primary cells, such as Lithium Thionyl Chloride batteries (¶15).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Bounaga in view of Tanaka such that the battery is a Lithium Thionyl Chloride battery.  One of ordinary skill would make such a modification because a Lithium Thionyl Chloride battery is a primary battery (Corder; ¶15).


14.	Claim 8 is rejected under 35 U.S.C. 103 as being obvious in view of Bounaga and Tanaka, in further view of Dowgiallo.

Per claim 8, Bounaga in view of Tanaka does not explicitly teach the method of claim 1, wherein the identifying the state of charge of the battery using the direct correlation between the complex impedance and state of charge further comprises, identifying, using a direct correlation between a phase of the complex impedance and state of charge of the battery, the state of charge of the battery.
In contrast, Dowgiallo teaches a method for determining a battery state of charge wherein a phase angle of the impedance is used to determine the state of charge of the battery (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Bounaga in view of Tanaka such that a direct correlation between a phase of the complex impedance and state of charge of the battery is used to identify the state of charge of the battery.  One of ordinary skill would make such a modification because the impedance and thus the phase angle changes with the state of charge of the battery.  Phase angle readings can be used to determine the state of charge of the battery (Dowgiallo; Abstract).


15.	Claim 15 is rejected under 35 U.S.C. 103 as being obvious in view of Bounaga and Tanaka, in further view of Beard.

Per claim 15, Bounaga in view of Tanaka does not explicitly teach the system of claim 10, wherein the frequency generator is powered by the non- rechargeable battery.
In contrast, Beard teaches a battery management system wherein a battery supply 23 couples to a frequency and voltage supply circuit 17, which includes a variable frequency generator, to provide a source of power (Fig. 1B; ¶33).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Bounaga in view of Tanaka such that the frequency generator is powered by the non-rechargeable battery.  One of ordinary skill would make such a modification for the purpose of providing power to frequency generator (Beard; ¶33).


Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852